 

Exhibit 10.12

 

GENERAL RELEASE AND COVENANT NOT TO SUE

 

This General Release and Covenant Not To Sue (the “Agreement”) is entered into
by Evan Kalimtgis (“Kalimtgis”) and Ideanomics, Inc. (formerly known as Seven
Stars Cloud Group, Inc.) (the “Company”). Kalimtgis and the Company hereby agree
that Kalimtgis’s last day of employment with the Company was February 12, 2019
(the “Separation Date”).

Kalimtgis and the Company further hereby agree as follows:

 

1.Consideration. Kalimtgis and the Company are entering into this Agreement in
order to provide Kalimtgis severance payments and ensure that Kalimtgis
commences no legal claims or proceedings against the Company. In consideration
for the parties’ execution of this Agreement and promises to comply with its
terms, the Company and Kalimtgis agree as follows:

 

(a)Kalimtgis and the Company are parties to an employment offer letter dated
September 24, 2018 and signed by Kalimtgis on October 2, 2018 (the “Offer
Letter”);

 

(b)The Company shall pay Kalimtgis all accrued and unpaid salary through the
Separation Date which is January 1, 2019 to February 12, 2019 at Kalimtgis’s
annual salary of $400,000, in the amount of $50,000;

 

(c)The Company shall pay severance payments, totaling $150,000, in two (2)
installments payable as $75,000 per each payment beginning on the date one month
from the effective date of this agreement and then, the second payment of
$75,000 on or before April 12, 2019;

 

(d)Upon the effective date of this Agreement, the Company shall pay Kalimtgis’s
attorneys, Sack & Sack, LLP, $50,000.

 

(e)The Company shall reimburse Kalimtgis for $45,852.03 in business expenses
incurred in the furtherance of the business of the Company during his
employment; and

 

(f)Kalimtgis agrees that aside from the consideration set forth in this Section
1, he shall not be eligible for and he shall not receive any other payments or
benefits from the Company.

 

2.No Consideration Absent Execution of this Agreement. Kalimtgis understands and
agrees that he is not entitled to and would not receive the consideration
described in Section 1 above except for his execution of this Agreement and his
fulfillment of the promises contained herein. Kalimtgis also acknowledges and
agrees that the consideration set forth in Section 1 is adequate and sufficient
consideration for all of his obligations under this Agreement.

 



 1 

 

 

3.General Release.

 

(a)       In consideration of the benefits described above in Section 1,
Kalimtgis agrees that, to the extent such release and discharge are permitted by
law, he and his heirs, legal representatives and assigns hereby knowingly and
voluntarily waive, release and forever discharge, and will not file or cause to
be filed against the Company, or any of its current of former directors,
officers, owners, employees, agents, affiliates, assigns, predecessors and
successors (collectively referred to in this paragraph and Paragraphs 4(a) and 6
hereof as the “Company Releasees”) any claim, lawsuit, complaint or charge,
whether known or unknown, asserted or unasserted, suspected or unsuspected, that
Kalimtgis may have as a result of any incident, act, event or omission, whether
or not related to his employment or separation from employment with the Company,
that has occurred at any time from the beginning of the world up to and
including the date of his signing of this Agreement. Kalimtgis agrees that among
the rights he knowingly and voluntarily waives and releases, to the extent such
waiver, release and discharge are permitted by law, are his right to bring any
complaints or charges against the Company arising on or before the date of his
signing of this Agreement, under Title VII of the Civil Rights Act, the Age
Discrimination in Employment Act (including the amendments of the Older Workers
Benefit Protection Act of 1990), the Employee Retirement Income Security Act,
the Americans with Disabilities Act, the Family and Medical Leave Act, the New
York State Human Rights Law, the New York City Human Rights Law, and any
federal, state or local law dealing with discrimination on any basis, including
but not limited to sex, age, race, national origin, sexual orientation, veteran
status, marital status, religion, and physical and/or mental disability.
Kalimtgis also agrees that he is waiving and releasing all rights to bring any
claims, lawsuits, complaints or charges against the Company Releasees alleging
unpaid wages, unpaid commissions, unpaid bonuses, accrued vacation pay, breach
of contract, breach of the implied covenant of good faith and fair dealing,
wrongful termination, violation of public policy, failure to accommodate,
misrepresentation, defamation, infliction of emotional distress or any other
possible claim arising or related to any incident, act, event or omission that
has occurred at any time on or before the date of Kalimtgis’s signing of this
Agreement. Nothing herein shall prohibit or prevent Kalimtgis from filing any
complaint, claim or charge with any federal, state or local government agency or
administrative agency, provided, however, that Kalimtgis does not seek, accept
or receive any monetary damages or payments arising from or related to any such
complaint, claim or charge.

 

(b)       In consideration of the benefits described above in Section 1, the
Company agrees that, to the extent such release and discharge are permitted by
law, it and any of its current of former directors, officers, owners, employees,
agents, affiliates, assigns, predecessors and successors (collectively referred
to in this paragraph and Paragraph 4(b) as the “Company Releasors”) hereby
knowingly and voluntarily waive, release and forever discharge, and will not
file or cause to be filed against Kalimtgis, any claim, lawsuit, complaint or
charge, whether known or unknown, asserted or unasserted, suspected or
unsuspected, that the Company may have as a result of any incident, act, event
or omission, whether or not related to Kalimtgis's employment or separation from
employment with the Company, that has occurred at any time from the beginning of
the world up to and including the date of his signing of this Agreement.

 

 2 

 

 

4.Covenant Not To Sue.

 

a)       Except to enforce the Agreement, Kalimtgis hereby promises never to
file or make, or permit to be filed or made on his behalf, a lawsuit, charge,
complaint, or other claim asserting any claim or demand against the Company
Releasees which is within the scope of the claims released in Paragraph 3 above.
This Agreement may and shall be pleaded by the Company Releasees as a full and
complete defense to, and may be used as a basis for the immediate dismissal of
or an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or maintained in breach thereof. If Kalimtgis files or
makes, or permits to be filed or made on his behalf, a lawsuit, arbitration,
charge, complaint, or other claim asserting any claim or demand against the
Company Releasees which is within the scope of the General Release set forth
above in Section 3, whether or not Kalimtgis’s claim(s) is/are otherwise valid,
in addition to any other rights and remedies that may be available, such claim
shall immediately be dismissed with prejudice, the provisions of this Agreement
shall remain in full force and effect, and Kalimtgis shall be liable to the
Company for all costs, expenses, and attorneys’ fees incurred in defending
against such lawsuit, arbitration, charge, complaint, or other claim. While this
Agreement does not prohibit the Equal Opportunity Employment Commission (“EEOC”)
or any other federal or state agency from investigating any complaint or
instituting any action against the Company, Kalimtgis expressly agrees that he
will not seek, receive or accept any monetary damages arising from or related to
any such investigation or action. In the event that Kalimtgis believes he is
compelled by lawful authority or by force of law or is requested to testify or
otherwise participate in any action or proceeding against the Company, he agrees
to provide the Company with notice of the matter as promptly as possible under
the circumstances.

 

b)       Except to enforce the Agreement, the Company hereby promises never to
file or make, or permit to be filed or made on his behalf, a lawsuit, charge,
complaint, or other claim asserting any claim or demand against the Company
Releasors which is within the scope of the claims released in Paragraph 3 above.
This Agreement may and shall be pleaded by the Company Releasors as a full and
complete defense to, and may be used as a basis for the immediate dismissal of
or an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or maintained in breach thereof. If Kalimtgis files or
makes, or permits to be filed or made on his behalf, a lawsuit, arbitration,
charge, complaint, or other claim asserting any claim or demand against the
Company Releasors which is within the scope of the General Release set forth
above in Section 3, whether or not Kalimtgis’s claim(s) is/are otherwise valid,
in addition to any other rights and remedies that may be available, such claim
shall immediately be dismissed with prejudice, the provisions of this Agreement
shall remain in full force and effect, and Kalimtgis shall be liable to the
Company for all costs, expenses, and attorneys’ fees incurred in defending
against such lawsuit, arbitration, charge, complaint, or other claim.

 

 3 

 

 

5.Review and Revocation Rights. By signing this Agreement, Kalimtgis
acknowledges and agrees that:

 

a)Kalimtgis has read and understands this Agreement.

 

b)The Company advised Kalimtgis to consult with an attorney of his own choosing
regarding the terms and meaning of this Agreement prior to executing this
Agreement, and Kalimtgis did so to the extent he deemed appropriate. Kalimtgis
acknowledges that this Agreement was negotiated on his behalf by an attorney of
his choosing, Jonathan Sack.

 

c)Kalimtgis’s complete release of claims in Section 3(a) and covenant not to
pursue released claims in Section 4(a) of this Agreement are knowing and
voluntary and in compliance with the OWBPA.

 

d)The consideration offered by the Company in exchange for Kalimtgis’s signing
this Agreement represents valuable and sufficient consideration that Kalimtgis
would not otherwise be eligible to receive. Kalimtgis acknowledges and agrees
that the complete release of claims contained in Section 3(a) and the covenant
not to pursue released claims contained in Section 4(a) are essential material
terms of this Agreement

 

6.No Claims Exist. Kalimtgis confirms that he has not filed any charge,
complaint, or action in any forum or form against the Company Releasees prior to
or on the date on which he signs this Agreement.

 

7.Non-Solicitation, Confidential Information, and Inventions. Kalimtgis and the
Company agree that the non-solicitation, confidential information, and
inventions provisions set forth in the Offer Letter (sections 6, 8 & 11) shall
remain in full force and effect. Kalimtgis further agrees he shall continue to
be bound by the non-solicitation, confidential information, and inventions
provisions set forth in the Offer Letter.

 

8.Non-Disparagement. Kalimtgis and the Company agree that the non-disparagement
provision set forth in the Offer Letter (section 9) shall remain in full force
and effect. Kalimtgis further agrees he shall continue to be bound by the
non-disparagement provision set forth in the Offer Letter.

 

9.Confidentiality of the Agreement. Kalimtgis and the Company agree that the
terms and conditions of this Agreement are confidential matters and that they
will not disclose them to anyone except that Kalimtgis may disclose them to his
immediate family members, and Kalimtgis and the Company may disclose them to
their legal or financial advisors (who shall be bound by this confidentiality
agreement and for whom he shall be responsible). If at some time in the future
either party hereto believes that it is required to disclose the terms or
conditions of this Agreement by force of law or otherwise, they agree to notify
the other party hereto in writing at least ten (10) days in advance of any such
disclosure. In the event that it is not possible or practical to provide ten
(10) days’ advance written notice, the producing party shall provide as much
notice as is possible and practical under the circumstances.

 

 4 

 

 

10.Return of Information and Materials. Kalimtgis acknowledges that he has
returned to the Company all confidential information and all manuals, notebooks,
records, tapes, computers, discs, CD-ROMS or other storage mechanisms of
documents or information made, used or kept by Kalimtgis in connection with the
business of the Company and all copies thereof.

 

11.No Admission of Wrongdoing. Kalimtgis and the Company agree that this
Agreement is not and shall not be considered as an admission of any wrongdoing
or liability on the part of Kalimtgis or the Company. Kalimtgis agrees that the
execution of this Agreement is good, sufficient and legal cause for the Company
to reject any request or application by Kalimtgis for any future employment.

 

12.Press Release. Notwithstanding paragraph 9 hereinabove, the parties will work
diligently and in good faith on a mutually-agreed press release concerning this
matter that will be released as soon as possible.

 

13.Amendment. Kalimtgis and the Company agree that no changes to this Agreement
will be effective unless made in writing and signed by both parties.

 

14.Entire Agreement. This Agreement sets forth the entire agreement between the
parties with respect to any and all matters described herein, and fully
supersedes any prior agreements or understandings between the parties with
respect to any such matters, except the provisions contained within the Offer
Letter, as incorporated by reference herein. Kalimtgis and the Company
acknowledge that they have not relied on any representations, promises, or
agreements of any kind made to him in connection with his decision to sign this
Agreement, except for those set forth in writing in this Agreement.

 

15.Severability. Should any provision of this Agreement, excluding Section 3 and
Section 4, be declared illegal or unenforceable by any court or arbitrator of
competent jurisdiction, and cannot be modified to be enforceable, such provision
shall immediately become null and void, leaving the remainder of the Agreement
in full force and effect. However, if Kalimtgis seeks and succeeds in having any
portion of Section 3 or Section 4 of this Agreement ruled to be unenforceable
for any reason, then the entirety of the Agreement automatically shall be deemed
null and void other than sections 5, 6, 8, 9, 10, and 11, which shall remain in
full force and effect.

 

16.Enforcement and Remedies. This Agreement shall be governed and conformed in
accordance with the laws of the State of New York without regard to its conflict
of laws rules. Kalimtgis and the Company agree that in the event of any dispute
related to or arising from this Agreement, such dispute shall be submitted to
binding arbitration. Any such arbitration shall be conducted in accordance with
the American Arbitration Association (“AAA”) Rules for Employment Disputes then
in effect, shall take place in New York, New York, and shall be conducted before
a single neutral arbitrator selected by the AAA. Nothing herein shall prohibit
either party from seeking injunctive or equitable relief from the state or
federal courts of New York, New York in an effort to prevent an actual or
threatened breach of this Agreement or in an effort to obtain specific
performance of the terms and conditions of this Agreement. In any such
injunction or equitable proceeding, the parties consent to be subject to the
jurisdiction of the state and federal courts located in New York, New York.

 

 5 

 

 

equitable proceedings, the parties consent to be subject to the jurisdiction of
the state and federal courts located in New York, New York.

 

17.Notices. All communications or notices required or permitted by this
Agreement shall be made in writing or by e-mail and shall be delivered and
addressed as follows:

 

If to the Company:

 

Robert C. Angelillo, Esq.

Arkin Solbakken LLP

750 Lexington Avenue, 25th Floor

New York, NY 10022

Isolbakken@arkin-law.com

 

If to Kalimtgis:

 

Jonathan Sack, Esq.

Sack & Sack, LLP

70 East 55th Street, 10th Floor

New York, NY 10022

jsack@sackandsack.com

 

18.Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.

 

WHEREFORE, intending to be bound by the provisions of the foregoing General
Release and Covenant Not To Sue, the parties hereby enter into this Agreement by
signing below:

 

 

EVAN KALIMTGIS   IDEANOMICS, INC.       /s/ Evan Kalimtgis   /s/ Alfred P. Poor
Evan Kalimtgis   Name: Alfred P. Poor     Title: Chief Operating Officer    
Date: 2/15/19 Date: 13/2/19      

 

 6 

 

 

